Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 December 21, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Dreman International Value Fund and DWS International Fund (the “Funds”), each a series of DWS International Fund, Inc. (the “Corporation”) (Reg. Nos. 02-14400 and 811-00642) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Corporation hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 127 to the Corporation’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement for the Funds and was filed electronically on December 19, 2011. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3011. Very truly yours, James M. Wall James M. Wall Director and Senior Counsel Deutsche Asset Management cc:Adam Schlichtmann, Esq., Ropes & Gray LLP
